

116 S685 RS: Inspector General Access Act of 2019
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 487116th CONGRESS2d SessionS. 685IN THE SENATE OF THE UNITED STATESMarch 6, 2019Mr. Lee (for himself, Mr. Grassley, Ms. Murkowski, Mrs. Blackburn, Mr. Rubio, Mr. Durbin, Mr. Blumenthal, Mr. Kennedy, Ms. Hirono, Mr. Wyden, Mrs. Feinstein, Ms. Klobuchar, Mr. Cruz, Mr. Leahy, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJune 29, 2020Reported by Mr. Graham, without amendmentA BILLTo amend the Inspector General Act of 1978 relative to the powers of the Department of Justice
 Inspector General.1.Short titleThis Act may be cited as the Inspector General Access Act of 2019.2.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking and paragraph (3);(B)by striking paragraph (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and(2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.June 29, 2020Reported without amendment